UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 10, 2014 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03 Material Modification to Rights of Security Holders. On January 10, 2014, the Board of Directors of Registrant approved a resolution extending to July 15, 2014 the exercise period of warrants to purchase an aggregate of 1,207,750 shares of common stock. The warrants were issued on January 19, 2012 to 23 investors who purchased shares of the Registrant’s restricted common stock. These warrants were set to expire on January 19, 2014. The action of the Board of Directors provides these warrant holders with a approximately an extra six months to exercise their warrants. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED STATES ANTIMONY CORPORATION Date: January 14, 2014 By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Officer
